DISSENTING OPINION OF
MR. JUSTICE WOLF
Ordinarily, under sections 413 and 1018 et seq. of the Civil Code, heirs or owners in common have a right to insist upon the material division of a particular piece or pieces of property. It may be that a man has an established business or even a sentimental desire not to be prevented from enjoying at least a part of the ancestral estate. The evidence in the case partially convinced me that it would perhaps be better financially for the property to be sold, but J was not at all persuaded that the extensive acreage in this case could not be divided in kind between three or four owners in common, even though material improvements had been made upon certain sections thereof. By various compensating devices, even down to cash payments, an heir receiving more of the improvements or of the land than the others could make up the differences. I was not even convinced that any money payment would be necessary to make such a material division. It is unnecessary, therefore, for me to consider whether compensation could be made by apportioning the pumps or irrigation devices.